DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

             HOLLY BONDAR and ALEXANDER BONDAR,
                          Appellants,

                                     v.

                  TOWN OF JUPITER INLET COLONY,
                             Appellee.

                              No. 4D19-2118

                              [May 5, 2021]

   Appeal and cross-appeal from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Gerald Joseph Curley, Jr., Judge;
L.T. Case No. 50-2009-CA-001377-XXXX-MB.

   Bradley S. Gould of GrayRobinson, P.A., Miami, for appellants.

  Michael T. Burke and Hudson C. Gill of Johnson, Anselmo, Murdoch,
Burke, Piper & Hochman, P.A., Fort Lauderdale, for appellee.

CONNER, J.

    The appellants, Holly and Alexander Bondar (“the Owners”), appeal the
dismissal of their counterclaims against the appellee, Town of Jupiter Inlet
Colony (“the Town”), for lack of prosecution. The Owners argue that the
trial court erred in dismissing their counterclaims because the Florida
Rule of Civil Procedure 1.420 notice which triggered the dismissal was
entered by a recused judge. We agree and reverse. The Town cross-
appeals, arguing that the trial court erred in denying its motion for
summary judgment as to four of the counterclaims raised by the Owners.
As to two of those counterclaims (inverse condemnation and intentional
interference with an advantageous business relationship), we affirm
without discussion the denial of summary judgment. However, as to the
two counterclaims alleging violations of substantive due process and equal
protection, we reverse the denial of summary judgment.

                                 Background

  The Owners owned one and leased two residences located within the
Town. All three properties were acquired with the specific purpose of
renting them to others on a short-term basis.     The Owners intended to
eventually purchase the leased properties.        The Owners listed the
properties on various rental websites. From      2007 through 2009, the
Owners rented the homes over 150 times, for      periods ranging from one
week to one month.

   The Town had a single zoning designation: “RS Single-Family Dwelling
District.” There were no commercial, industrial, multi-family or other
zoning districts located within the Town.

   In 2008, a neighbor to one of the properties complained to the Town
commission about the “short-term” manner in which the Owners were
renting the property. In October 2008, the Town issued notices of violation
to the Owners for each of the three properties, claiming that the Owners
were renting the properties in a manner that violated the Town’s Code of
Ordinances.

The Declaratory Relief Action

    In January 2009, the Town filed a declaratory relief action against the
Owners (“the Dec Action”). The Town alleged that “the Town’s Zoning Code
provides that ‘every residence shall be used only as a single-family dwelling
. . . and no business activity is permitted except as allowed under the
definition of home occupation.’” The Town further alleged that the Owners
registered and utilized the properties as a “public lodging establishment”
and “resort dwelling,” and advertised the properties for rental on a short-
term basis. The Town stated that it was seeking a judicial determination
as to whether the Owners’ use of the properties violated the Town’s Zoning
Code. The Owners counterclaimed, as discussed further below. However,
in order to “streamline” the case resolution, the parties agreed that the
Owners’ counterclaims would be dismissed without prejudice, pending the
trial court’s resolution of whether the Owners’ use of the properties
violated the Town’s Zoning Code.

   Both parties moved for summary judgment in the Dec Action. In
January 2011, the trial court entered partial summary judgment, denying
the Town’s motion for summary judgment and granting the Owners’
motion. The trial court found “that the [Owners’] use of the residential
dwelling for ‘rental’ purposes was not prohibited under the [Town’s Zoning]
Code.” It found that it was “clear, [that] no restrictions on the length or
frequency of the rental of property within the Town limits were set out in
th[e relevant] provision.”



                                     2
   Upon prevailing in the Dec Action, the Owners refiled their
counterclaims.      Relevant to this appeal, the Owners raised four
counterclaims for damages based on: (1) inverse condemnation; (2)
substantive due process violations prohibited by 42 U.S.C. § 1983; (3)
equal protection violations prohibited by 42 U.S.C. § 1983; and (4)
intentional interference with an advantageous business relationship. The
Town filed a motion for summary judgment as to all four counterclaims.
The trial court denied the Town’s motion, which is the subject of the
Town’s cross-appeal.

Disqualification

    In July 2015, the Owners filed a motion to disqualify the trial judge
(“the Recused Judge”). The Recused Judge entered an order recusing
himself, resulting in the case being reassigned.

   In January 2018, the Recused Judge was reassigned to the division in
which the instant case was pending. Between January 8, 2018 and
December 21, 2018, there was no record activity in the case. Apparently
not remembering his prior order of recusal, on December 21, 2018, the
Recused Judge entered a “Notice of Lack of Prosecution, Court’s Motion to
Dismiss, and Order Setting Hearing” (“the Court’s Notice”). The Court’s
Notice stated that there had been no activity in the case for ten months,
and that, pursuant to Florida Rule of Civil Procedure 1.420(e), if there was
no activity within sixty days of the notice, the trial court would dismiss the
case on its own motion or upon the motion of an interested party. It also
scheduled a hearing for March 1, 2019. The Court’s Notice stated that, if
there were no filings within the sixty-day grace period, then the Owners
must file a showing of good cause, no less than five days prior to the March
1 hearing.

    There was no record activity until February 28, 2019, when the Owners
filed a motion to enforce the Recused Judge’s prior recusal order and an
emergency motion to cancel the hearing set for the following day. The
same day the motions were filed, the Recused Judge entered two orders:
(1) recusing himself again and reassigning the case; and (2) denying the
Owners’ emergency motion to reschedule the hearing scheduled for the
following day as moot, stating that the hearing “has been cancelled based
on” his recusal and reassignment of the case.

Motion to Dismiss

   On March 20, 2019, the Town filed a motion to dismiss for lack of
prosecution in accordance with rule 1.420(e). In the motion, the Town

                                      3
argued that after the Recused Judge entered the Court’s Notice, the
Owners had sixty days to file record activity, and if not, then they had five
days prior to the March 1, 2019 hearing to show good cause. It argued
that the Owners did not satisfy either requirement in the requisite time
period. The Town argued that since the Owners failed to meet the
deadlines, the case must be dismissed.

   The trial court held a hearing on the Town’s motion. The Owners
argued that the Court’s Notice was entered by the Recused Judge, who
they argued “essentially . . . abandoned” the notice because the Recused
Judge “also entered an order on a motion to continue basically saying it
was moot.” The Town argued that even though it was entered by the
Recused Judge, the Court’s Notice was valid, because it was simply a
ministerial notice tracking the language of rule 1.420(e).

    The trial court entered an order dismissing the Owners’ counterclaims
for lack of prosecution. The trial court found that there had been no record
activity within the ten months prior to the Court’s Notice, and no record
activity within the sixty days after. The trial court further stated that the
fact that the Recused Judge entered the Court’s Notice, even after he had
previously recused himself, did not alter the outcome, because the Court’s
Notice was simply a ministerial act.

  The Owners gave notice of appeal, and the Town gave notice of cross-
appeal.

                            Appellate Analysis

Dismissal of Counterclaims for Lack of Prosecution

   On appeal, the Owners argue that the trial court erred in dismissing
their counterclaims because the Recused Judge entered the Court’s
Notice, which essentially initiated the dismissal procedure set forth in rule
1.420(e). The Town argues that the Court’s Notice, although entered by
the Recused Judge, was a ministerial act, and therefore, was validly
entered. We agree with the Owners and reverse.

   Rule 1.420(e) states:

      (e) Failure to Prosecute. In all actions in which it appears
      on the face of the record that no activity by filing of pleadings,
      order of court, or otherwise has occurred for a period of 10
      months, and no order staying the action has been issued nor
      stipulation for stay approved by the court, any interested

                                      4
      person, whether a party to the action or not, the court, or the
      clerk of the court may serve notice to all parties that no such
      activity has occurred. If no such record activity has occurred
      within the 10 months immediately preceding the service of
      such notice, and no record activity occurs within the 60 days
      immediately following the service of such notice, and if no stay
      was issued or approved prior to the expiration of such 60-day
      period, the action shall be dismissed by the court on its own
      motion or on the motion of any interested person, whether a
      party to the action or not, after reasonable notice to the
      parties, unless a party shows good cause in writing at least 5
      days before the hearing on the motion why the action should
      remain pending. Mere inaction for a period of less than 1 year
      shall not be sufficient cause for dismissal for failure to
      prosecute.

Fla. R. Civ. P. 1.420(e) (emphases added). There is no question that there
was no record activity for a period of ten months prior to the Court’s Notice
and no record activity within the sixty days immediately following the
notice.

   “Rule 1.420(e) has been interpreted as ‘a mandatory rule’” and ‘“[u]nless
a party can satisfy the exceptions provided for in the rule,’” the case shall
be dismissed. Publicidad Vepaco, C.A. v. Mezerhane, 290 So. 3d 974, 977
(Fla. 3d DCA 2019) (quoting CPI Mfg. Co. v. Industrias St. Jack’s, S.A. de
C.V., 870 So. 2d 89, 91 (Fla. 3d DCA 2003)). However, since the applicable
time periods are calculated with reference to the date of entry of a notice
of no activity for a stated period, such notice to all parties is a crucial and
necessary step in initiating the dismissal procedure contemplated by rule
1.420(e). See Fla. R. Civ. P. 1.420(e). Therefore, if the Court’s Notice was
validly entered, dismissal pursuant to rule 1.420(e) was required; but, if
the Court’s Notice was invalidly entered, then dismissal under the rule was
improper.       To determine this, we look to the rules regarding
disqualification.

    The general rule is that “once an order disqualifying a judge is entered,
the judge is prohibited from any further participation in the case.” Lea v.
Wigton, 705 So. 2d 723, 723 (Fla. 5th DCA 1998). “Any order entered by
a recused judge is void,” not merely voidable, and thus “has no force or
effect and is a nullity.” Goolsby v. State, 914 So. 2d 494, 496-97 (Fla. 5th
DCA 2005). However, there is an exception to this rule:

      While disqualification of the judge generally requires that the
      judge take no further action in the case, there is an exception

                                      5
      to this rule. The exception is where the trial judge orally
      announces [a] ruling, subsequently enters an order of recusal,
      and thereafter performs the ministerial act of simply entering
      a written order or judgment reflecting [the] prior oral ruling.

Plaza v. Plaza, 21 So. 3d 181, 182 (Fla. 3d DCA 2009).

    The Town argues that the Court’s Notice, filed by the Recused Judge,
fits this exception, asserting the notice was simply a ministerial act, 1 and
therefore, dismissal based on the notice was proper. We disagree.

   “A ministerial act is distinguished from a judicial act in that in the
former the duty is clearly prescribed by law, the discharge of which can be
performed without the exercise of discretion.” City of Coral Gables v. State
ex rel. Worley, 44 So. 2d 298, 300 (Fla. 1950); see also Act, Black’s Law
Dictionary (11th ed. 2019) (defining “ministerial act” as “[a]n act performed
without the independent exercise of discretion or judgment”). Here, the
Court’s Notice entered by the Recused Judge involved discretion, and
therefore, was not a ministerial act.

   Our supreme court has interpreted rule 1.420 according to its plain
meaning. See Chemrock Corp. v. Tampa Elec. Co., 71 So. 3d 786, 790 (Fla.
2011) (interpreting rule 1.420 according to “its plain meaning”). Rule
1.420(e) states:

      In all actions in which it appears on the face of the record that
      no activity by filing of pleadings, order of court, or otherwise
      has occurred for a period of 10 months, . . . the court, or the
      clerk of the court may serve notice to all parties . . . .

(emphasis added). “The word ‘may’ when given its ordinary meaning
denotes a permissive term rather than the mandatory connotation of the


1 One of the disagreements between the parties is whether a trial court has the
authority to perform any ministerial act after recusal, or only the specific
ministerial act mentioned above – entering a written order conforming with a prior
oral ruling. Our supreme court has found at least one other ministerial act that
a recused judge could properly perform. See Parker v. State, 873 So. 2d 270,
293-94 (Fla. 2004) (holding that the actions taken by a disqualified judge as part
of the judge’s administrative duties as the chief judge of the circuit were not void
because “the actions taken by [the judge] after [the] recusal were purely
ministerial in nature and resulted in no substantive rulings on [the appellant’s]
case”). However, with this opinion, we do not decide the scope of the exception
to the general rule regarding void orders entered by a recused judge.

                                         6
word ‘shall.’” Fla. Bar v. Trazenfeld, 833 So. 2d 734, 738 (Fla. 2002). We
find that the term “may” within rule 1.420 is discretionary, in two ways.

    First, the rule is discretionary as to who may serve the notice. The rule
allows any interested person, or the trial court or the clerk of court to serve
the notice. 2 Second, the rule is discretionary as to if and when the notice
is served. Although the rule fixes a minimum amount of time that must
pass before such a notice is served (ten months), it does not require that
the notice must be served at exactly ten months after record activity. For
example, in this case, the trial court waited until a period of eleven months
of no record activity before serving the notice. So, the trial court chose to
serve the notice, and chose to do so eleven months after no record activity.
Thus, the trial court exercised discretion in serving the Court’s Notice, and
therefore, the notice and its issuance was not a ministerial act. See TBOM
Mortg. Holding, LLC v. Brown, 59 So. 3d 322, 324 (Fla. 3d DCA 2011)
(Salter, J., dissenting) (“The word ‘may’ connotes a discretionary, not
ministerial act . . . .”).

   Notably, the case relied upon by the trial court, Whack v. Seminole
Memorial Hospital, Inc., 456 So. 2d 561 (Fla. 5th DCA 1984), is not
determinative here. The trial court cited to Whack for the proposition that
a trial judge may partake in the ministerial act of “making a record of the
previously entered oral pronouncement” even after recusal. Id. at 564.
However, again, the action taken by the Recused Judge in this case was
neither the act of reducing a previous oral pronouncement to writing, nor
a ministerial act.

   Therefore, we determine that the Court’s Notice was not a ministerial
act and was thus void when entered by the Recused Judge. This means
that the Court’s Notice “ha[d] no force or effect.” Goolsby, 914 So. 2d at
496. Since the Court’s Notice had no force or effect, it cannot serve as
proper notice pursuant to rule 1.420(e) and does not support dismissal
pursuant to the rule. Cf. Campos v. Campos, 230 So. 3d 553, 557 (Fla.
1st DCA 2017) (“This makes the point that if a final judgment, decree, or
order is void, then all proceedings based on that void order are themselves
void and nullities.”). Thus, in this case, the requirements of rule 1.420(e)
were not satisfied, and the trial court’s order dismissing the Owners’
counterclaims must be reversed. We therefore reverse the trial court’s


2We do not determine here if dismissal would have been proper if the Recused
Judge was reassigned to the case, but either an interested person or the clerk of
court entered the operative notice.


                                       7
order dismissing the Owners’ counterclaims for lack of prosecution, and
remand for further proceedings consistent with this opinion.

Denial of the Town’s Motion for Summary Judgment

    On cross-appeal, the Town challenges the trial court’s order denying its
motion for summary judgment as to all four counterclaims. As stated
above, we affirm without discussion the denial as to two of the
counterclaims but reverse the denial as to the remaining two
counterclaims alleging violations of substantive due process and violations
of equal protection.

   The two counterclaims were filed pursuant to 42 U.S.C. § 1983 alleging
violations of Fourteenth Amendment protections of substantive due
process and equal protection. By its terms, 42 U.S.C. § 1983 provides for
a cause of action for “person[s] within the jurisdiction” who have been
“depriv[ed] of any rights, privileges, or immunities secured by the
Constitution and laws” by a person acting “under color of any statute,
ordinance, regulation, custom, or usage, of any State.” 42 U.S.C. § 1983
(2011).

   “The general ‘standard of review governing a trial court’s ruling on a
motion for summary judgment posing a pure question of law is de novo.’”
Shaw v. Tampa Elec. Co., 949 So. 2d 1066, 1069 (Fla. 2d DCA 2007)
(quoting Major League Baseball v. Morsani, 790 So. 2d 1071, 1074 (Fla.
2001)).

Substantive Due Process Violation

    The Owners’ counterclaim alleging violations of substantive due
process pled that the Town’s actions in issuing notices of violation and
filing the declaratory action resulted in substantial interference and
substantial deprivation of their “fundamental or constitutionally protected
right to own, possess, use, dispose of, and transfer property.”

    The Due Process Clause of the Fourteenth Amendment has been
interpreted to provide a “substantive component . . . that protects
individual liberty against ‘certain government actions regardless of the
fairness of the procedures used to implement them.’” Collins v. City of
Harker Heights, 503 U.S. 115, 125 (1992) (quoting Daniels v. Williams, 474
U.S. 327, 331 (1986)). “As a general matter, the Court has always been
reluctant to expand the concept of substantive due process because
guideposts for responsible decisionmaking in this unchartered area are
scarce and open-ended.” Id. “It is important, therefore, to focus on the

                                     8
allegations in the complaint to determine how petitioner describes the
constitutional right at stake and what the [government] allegedly did to
deprive [petitioner] of that right.” Id. Moreover, because “[s]ection 1983
‘is not itself a source of substantive rights,’ . . . [t]he first step in any such
claim is to identify the specific constitutional right allegedly infringed.”
Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v. McCollan,
443 U.S. 137, 144 n.3 (1979)); see also Chakra 5, Inc. v. City of Miami
Beach, 254 So. 3d 1056, 1066 (Fla. 3d DCA 2018).

   “[S]ubstantive due process has two strands—one that protects against
deprivation of fundamental rights and one that protects against arbitrary
legislation.” Hillcrest Prop., LLP v. Pasco Cnty., 915 F.3d 1292, 1297 (11th
Cir. 2019). Regarding fundamental rights, the Eleventh Circuit has
observed:

      The Due Process Clause protects “fundamental rights found
      to be deeply rooted in our legal tradition,” Washington v.
      Glucksberg, 521 U.S. 702, 722, 117 S. Ct. 2258, 2268, 138 L.
      Ed. 2d 772 (1997), “that is, rights that are ‘implicit in the
      concept of ordered liberty,’” [McKinney v. Pate, 20 F.3d 1550,
      1556 (11th Cir. 1994)] (quoting Palko v. Connecticut, 302 U.S.
      319, 325, 58 S. Ct. 149, 152, 82 L. Ed. 288 (1937)). Absent a
      “compelling state interest” and an infringement “narrowly
      tailored” to serve that interest, the government may not violate
      those rights “at all, no matter what process is provided.”
      Glucksberg, 521 U.S. at 721, 117 S. Ct. at 2268 (quoting Reno
      v. Flores, 507 U.S. 292, 302, 113 S. Ct. 1439, 1447, 123 L.
      Ed. 2d 1 (1993)). These rights include “most—but not all—of
      the rights enumerated in the Bill of Rights” and “certain
      unenumerated rights (for instance, the penumbral right of
      privacy[)].” McKinney, 20 F.3d at 1556.

Id. (second alteration in original). Notably, “fundamental rights in the
constitutional sense, do not include ‘state-created rights.’” Id. Thus,
“areas in which substantive rights are created only by state law . . . are
not subject to substantive due process protection under the Due Process
Clause because ‘substantive due process rights are created only by the
Constitution.’” McKinney, 20 F.3d at 1556 (quoting Regents of Univ. of
Mich. v. Ewing, 474 U.S. 214, 229 (1985) (Powell, J., concurring)).
“Property interests . . . are not created by the Constitution[, but rather]
. . . by existing rules or understandings that stem from an independent
source such as state law.” Kentner v. City of Sanibel, 750 F.3d 1274, 1279
(11th Cir. 2014) (second and third alterations in original) (quoting Bd. of
Regents of State Colls. v. Roth, 408 U.S. 564, 577 (1972)). Important to

                                        9
the resolution of this case is the principle that “land use rights, as property
rights generally, are state-created rights.” Hillcrest Prop., LLP, 915 F.3d at
1298 (quoting DeKalb Stone, Inc. v. Cnty. of DeKalb, 106 F.3d 956, 959
(11th Cir. 1997)).

   As noted above, the first step in the analysis is to identify the
fundamental right the substantive due process counterclaim alleges was
violated. Although the Owners asserted below and on appeal that the
fundamental right violated was the “right to own, possess, use, dispose of,
and transfer property,” a close review of the counterclaim reveals
otherwise. Under the plain facts alleged in the counterclaim, it cannot be
said that the actions of the Town (issuing notice of violations and filing the
Dec Action) impeded upon the Owners’ right to themselves “own, possess,
use, dispose of or transfer” a fee ownership interest in any of the three
properties. What the Town was seeking to preclude was the ability of the
Owners to allow others to use the properties, which is an incidental
property right controlled by state law.

   In rejecting the argument that “the right to freely use one’s property is
fundamental and implicit in the concept of ordered liberty,” the Eleventh
Circuit has said:

      It is true that property rights have been important common
      law rights throughout history and that they are protected in
      many situations by procedural due process. Nevertheless,
      common law rights are not equivalent to fundamental rights,
      which are created only by the Constitution itself. See, e.g.,
      Regents of Univ. of Mich. v. Ewing, 474 U.S. 214, 229, 106 S.
      Ct. 507, 515, 88 L. Ed. 2d 523 (1985) (Powell, J., concurring);
      McKinney v. Pate, 20 F.3d 1550, 1556 (11th Cir. 1994) (en
      banc), cert. denied, 513 U.S. 1110, 115 S. Ct. 898, 130 L. Ed.
      2d 783 (1995). Any right in the nonconforming use is a state-
      created right. As a result, Appellant’s fundamental rights
      argument fails.

DeKalb Stone, 106 F.3d at 959 n.6. The Owners have not cited any cases
that hold that the right to rent property to others is a fundamental right
in the constitutional sense, and we have been unable to find any such
authority. Instead, the cases cited by the Owners on appeal address
principles applicable to the Fifth Amendment and other constitutional
rights, rather than fundamental rights in the context of the Fourteenth
Amendment. Thus, we conclude the Owners’ counterclaim alleging a
violation of substantive due process fails because they cannot demonstrate


                                      10
the Town violated a fundamental right protected by the Fourteenth
Amendment.

    But the substantive due process violation analysis does not end there
because the Eleventh Circuit has acknowledged that there is an exception
to the general rule that there are no substantive due process claims for
non-fundamental rights. “Where a person’s state-created rights are
infringed by a ‘legislative act,’ the substantive component of the Due
Process Clause generally protects that person from arbitrary and irrational
governmental action.” Kentner, 750 F.3d at 1279–80. Stated another way,
the Eleventh Circuit has said that “conduct by a government actor will rise
to the level of a substantive due process violation only if the act can be
characterized as arbitrary or conscience shocking in a constitutional
sense.” Waddell v. Hendry Cnty. Sheriff’s Office, 329 F.3d 1300, 1305
(11th Cir. 2003).

   Although the delineation between which actions are executive and
which are legislative can sometimes be difficult to discern, the Eleventh
Circuit has noted that “[e]xecutive acts typically arise from the ministerial
or administrative activities of the executive branch and characteristically
apply to a limited number of people, often to only one,” and typically
include zoning enforcement, whereas “[l]egislative acts, on the other hand,
generally apply to a larger segment of—if not all of—society” and “involve[]
policy-making rather than mere administrative application of existing
policies.” Kentner, 750 F.3d at 1280 (citations omitted).

    In the substantive due process counterclaim, the Owners alleged that
the Town Council directed its police chief to issue the notices of violation
and subsequently filed the Dec Action. Those actions by the Town Council
as a legislative body were executive actions, rather than legislative actions
because: (1) the actions sought enforcement of the zoning code; and (2) the
actions affected only the Owners and not a larger segment of society. Such
executive actions by the Town Council would only be substantive due
process violations if they were “arbitrary and irrational governmental
action[s]” or “arbitrary or [conscience] shocking in a constitutional sense.”
Id. at 1279–80; Waddell, 329 F.3d at 1305. Here, the Owners failed to
present sufficient evidence of such characteristics to survive summary
judgment in favor of the Town on the counterclaim alleging substantive
due process violations.

Equal Protection Violation

   Next, we address the Town’s contention that the trial court erred in
denying its summary judgment motion regarding the Owners’

                                     11
counterclaim alleging equal protection violations. The counterclaim
alleges the equal protection violation as improper selective enforcement.
In order to prove improper selective enforcement under the equal
protection clause:

      [A] plaintiff must proffer sufficient factual allegations to show
      that: (1) plaintiff was treated differently from other similarly
      situated individuals, and (2) such differential treatment was
      based on impermissible considerations, such as race, religion,
      intent to inhibit or punish the exercise of constitutional rights,
      or malicious or bad faith intent to injure a person.

Lozman v. City of Riviera Beach, 39 F. Supp. 3d 1392, 1411 (S.D. Fla.
2014). Alternatively, where a plaintiff does not allege membership in a
class or group, the plaintiff can bring a “class of one” equal protection
claim, “where the plaintiff alleges that she has been intentionally treated
differently from others similarly situated and that there is no rational basis
for the difference in treatment.” Vill. of Willowbrook v. Olech, 528 U.S. 562,
564 (2000). Since the Owners do not allege that they were discriminated
against as part of a class or group, their claim constitutes a “class of one”
equal protection claim.

    As noted by the Second District, “[f]ederal courts have acknowledged
that a property owner may raise an equal protection claim based on the
application of a land use regulation.” City Nat’l Bank of Fla. v. City of
Tampa, 67 So. 3d 293, 297 (Fla. 2d DCA 2011). To prove such a claim,
“the plaintiff must show (1) that he was treated differently from other
similarly situated individuals, and (2) that the defendant unequally applied
a facially neutral ordinance for the purpose of discriminating against him.”
Leib v. Hillsborough Cnty. Pub. Transp. Comm’n, 558 F.3d 1301, 1307 (11th
Cir. 2009). The claim may also be established by proof that the plaintiff
“has been intentionally treated differently from others similarly situated
and that there is no rational basis for the difference in treatment.” City
Nat’l Bank of Fla., 67 So. 3d at 297 (quoting Vill. of Willowbrook, 528 U.S.
at 564).

   As to the first element, our review of the record reveals that the Owners
sufficiently pointed to similarly situated individuals, at least enough to
raise a genuine issue of material fact. However, we find that there is no
basis to conclude that the Town unequally applied the ordinance for the
purpose of discriminating against the Owners or that there was no rational
basis for the Town’s actions. The Owners alleged that the Town “targeted”
them, “intentionally prosecuted” them, and “engaged in a spiteful effort to
harm” them. However, we find no summary judgment evidence to support

                                     12
that the Town took any action with a discriminatory purpose. Cf. E & T
Realty v. Strickland, 830 F.2d 1107, 1114 (11th Cir. 1987) (“Even arbitrary
administration of a statute, without purposeful discrimination, does not
violate the equal protection clause.”). Therefore, the trial court erred in
denying the Town’s motion for summary judgment as to this counterclaim
as well.

                               Conclusion

    The trial court erred in dismissing the Owners’ counterclaims for lack
of prosecution, because the Recused Judge served the Court’s Notice. This
rendered the Court’s Notice a nullity, and thus could not provide the
requisite notice pursuant to rule 1.420(e). The trial court also erred in
denying the Town’s motion for summary judgment as to the Owners’
separate counterclaims alleging 42 U.S.C. § 1983 violations of substantive
due process and equal protection. As for the substantive due process
violation counterclaim, the Owners’ right to rent the properties to others
is not a fundamental right for purposes of substantive due process.
Additionally, the executive actions by the Town were not arbitrary,
irrational or conscience shocking so as to violate the Fourteenth
Amendment. As to the equal protection violation counterclaim, the
Owners failed to demonstrate that the Town acted with a discriminatory
purpose. For the foregoing reasons, we: (1) reverse the trial court’s order
dismissing the Owners’ counterclaims for lack of prosecution; and (2)
reverse the trial court’s order denying the Town’s motion for summary
judgment as to the Owners’ separate counterclaims alleging substantive
due process and equal protection violations. We remand for the trial court
to enter partial summary judgments in favor of the Town as to those two
counterclaims. We affirm the trial court’s denial of the Town’s motion for
summary judgment as to the Owners’ counterclaims for inverse
condemnation and intentional interference with an advantageous
business relationship. We remand for further proceedings consistent with
this opinion.

   Affirmed in part, reversed in part, remanded for further proceedings.

CIKLIN and KLINGENSMITH, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    13